                          Case 6:19-cv-00096-RSB-BWC Document 16 Filed 02/02/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ANTONIO ROCK,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-96

                  ANDREW SAUL, Commissioner of Social Security,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated January 27, 2021, adopting the United States

                      Magistrate Judge's Report and Recommendation, the Court grants Defendant's Motion to Dismiss

                      and dismisses without prejudice Plaintiff's complaint. This case stands closed.




            Approved by: ________________________________
                          ______________
                                      __________________
                                      __




            February 2, 2021                                                    John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
